KARL STERN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Stern v. CommissionerDocket No. 5807.United States Board of Tax Appeals4 B.T.A. 1074; 1926 BTA LEXIS 2065; September 27, 1926, Decided *2065 Ida May Adams for the petitioner.  D. D. Shepard, Esq., for the respondent.  MORRIS*1074  This is a proceeding for the redetermination of a deficiency of $40.50, income tax for 1923, arising from the addition to the petitioner's taxable income of an alleged salary of $600, received and reported by his wife in her separate return.  FINDINGS OF FACT.  The petitioner and his wife, Matilda Stern, were residents of and domiciled in California during 1923.  For that year they filed separate returns and paid the taxes due thereon.  The Commissioner transferred an item of $600, reported as salary received by Matilda Stern in 1923, to Karl Stern and determined the present deficiency.  OPINION.  MORRIS: The Board's decision in the , is determinative of the question presented in this appeal.  The Commissioner correctly included the item of $600 in petitioner's taxable income, since it was not shown that the amount represented separate earnings of the wife.  Judgment for the Commissioner.